Exhibit 10.1




DEFINITVE AGREEMENT




This DEFINITIVE AGREEMENT (the “Agreement”), dated the 12th day of December,
2008, sets forth the mutual understanding and agreement in principle between
Alternate Energy Corp. a Nevada corporation (“ARGY”) and Treaty Petroleum, Inc.,
a Texas corporation (“Treaty” or the “Company”) pursuant to which Treaty will
merge with “AEC Sub”, a wholly-owned subsidiary of Alternate Energy (the
“Merger”).  In consideration of the Merger, the shareholders of Treaty will
receive at the closing a number of shares of Alternate Energy’s common stock,
which upon issuance would represent ninety percent (90%) of Alternate Energy’s
common stock.  Upon completion of the Merger the surviving company’s name will
be changed to Treaty Energy Corporation.

WHEREAS, the respective Boards of Directors of ARGY and Treaty deem it advisable
and in the best interests of their respective stockholders to consummate the
business combination provided for herein; and

WHEREAS, in furtherance thereof, the respective Boards of Directors of ARGY and
Treaty have approved this Agreement and the Merger, upon the terms and subject
to the conditions set forth in this Agreement; and

WHEREAS, the Board of Directors of ARGY has authorized the issuance of shares of
its Common Stock pursuant to the Merger; and

WHEREAS, the Board of Directors of Treaty has adopted a resolution approving the
Merger, declaring its advisability and determined to recommend to the
stockholders of Company the adoption of this Agreement; and

WHEREAS, for federal income tax purposes, it is intended that this merger of
Treaty with AEC Sub pursuant to this Agreement shall qualify as a reorganization
under the provisions of Section 368(a) of the Internal Revenue Code of 1986.

NOW, THEREFORE, in consideration of the foregoing premises and the respective
representations and warranties, covenants and agreements contained herein, the
parties hereto agree as follows:




ARTICLE I

THE TRANSACTION





______

______

   Initials

 Initials




--------------------------------------------------------------------------------

1.1

The Merger. Subject to the terms and conditions of this Agreement and the
Certificate of Merger in such form as is required by the relevant provisions of
Nevada Corporate Law (the "NCL”), at the Effective Time Treaty shall be merged
with and into AEC Sub, (the "MERGER"). As a result of the Merger, the
outstanding shares of capital stock of Treaty shall be converted or canceled in
the manner provided in Article II of this Agreement, the separate corporate
existence of Treaty shall cease and ARGY Sub shall be the surviving corporation
following the Merger, with the name of ARGY immediately changed to Treaty Energy
Corporation upon the Closing.  ARGY (renamed “Treaty”), as the surviving
corporation following the Merger, is sometimes referred to herein as the
"SURVIVING CORPORATION."

1.2

Closing. Effective Time. The closing of the Merger (the "CLOSING") shall take
place at the offices of Jonathan D. Leinwand, P.A., at 2:00 p.m. on a date to be
specified by the parties after satisfaction (or waiver) of the conditions set
forth in Article VII (other than those conditions that by their nature will be
satisfied at the Closing), unless another time, date and/or place is agreed to
in writing by the parties.  The date upon which the Closing occurs is herein
referred to as the "CLOSING DATE."  Simultaneously with, or as soon as
practicable following the Closing, ARGY, renamed Treaty upon the Closing, as the
surviving corporation, shall file the Certificate of Merger with the Secretary
of State of the State of Nevada.  The Merger shall become effective at such time
as the Certificate of Merger is so filed or at such later time as is set forth
in the Certificate of Merger, if different, which time is hereinafter referred
to as the "EFFECTIVE TIME."

1.3

Effects of the Merger.

(a)

At and after the Effective Time, the Merger shall have the effects specified in
Nevada Corporate Law (“NCL”).

(b)

At the Effective Time, the Certificate of Incorporation of Treaty shall be the
Certificate of Incorporation of the Surviving Corporation until amended
thereafter in accordance with applicable Nevada law.

(c)

At the Effective Time, the Bylaws of Treaty shall be the Bylaws of the Surviving
Corporation until amended thereafter in accordance with applicable Nevada law.

(d)

At the Effective Time, the directors and officers of Treaty immediately prior to
the Effective Time shall remain the directors and officers of the Surviving
Corporation, each to hold office until their respective death, permanent
disability, resignation or removal or until their respective successors are duly
elected and qualified, all in accordance with the Certificate of Incorporation
and Bylaws of the Surviving Corporation and applicable Law.





2

______

2

______

   Initials

Initials




--------------------------------------------------------------------------------

1.4

Post-Merger Actions. Promptly after the Effective Time:

(a)

the Board of Directors of Treaty will amend the Bylaws of Treaty to permit a
Board of Directors of not less than one (1) nor more than twelve (12) directors;

(b)

the Board of Directors of Treaty shall appoint as directors to fill some or all
of such vacancies such persons as the management of the Company shall designate,
which designees shall include a sufficient number of independent directors to
comply with the requirements of The Sarbanes-Oxley Act of 2002 and the rules and
requirements of the OTCBB;

(c)

the officers of ARGY and the directors of ARGY prior to the Effective Time shall
resign as officers and directors of ARGY;

(d)

the Board of Directors shall elect new officers of ARGY.

1.5

Further Assurances. If, at any time after the Effective Time, the Surviving
Corporation shall consider or be advised that any deeds, bills of sale,
assignments or assurances or any other acts or things are necessary, desirable
or proper (a) to vest, perfect or confirm, of record or otherwise, in the
Surviving Corporation its right, title and interest in, to or under any of the
rights, privileges, powers, franchises, properties or assets of ARGY, or (b)
otherwise to carry out the purposes of this Agreement, the Surviving Corporation
and its proper officers and directors or their designees shall be authorized to
execute and deliver, in the name and on behalf of ARGY, all such deeds, bills of
sale, assignments and assurances and to do, in the name and on behalf of ARGY,
all such other acts and things as may be necessary, desirable or proper to vest,
perfect or confirm the Surviving Corporation's right, title and interest in, to
and under any of the rights, privileges, powers, franchises, properties or
assets of ARGY and otherwise to carry out the purposes of this Agreement.

1.6

ADDITIONAL CONSIDERATION.

As additional consider for the Merger, Treaty shall provide $500,000 in cash to
be used as follows:

ARGY, agrees to pay off those creditors set forth on Exhibit 2 (see Exhibit 2
attached hereto) for a total of about $286,000, in accordance with a payment
schedule (see “Exhibit 2 – Payment Schedule” attached hereto), to be made a part
of this Agreement.  Of the $150,000 intended to be paid at or prior to the
Closing, as of 12-8-08 Treaty has already advanced $71,070 to ARGY or paid on
behalf of ARGY to certain of its creditors.  In the event this Merger does not
close for any reason, all such pre-paid amounts will be considered owed by ARGY
to Treaty.

As security for the $350,000 to be paid after the closing, or any portion of the
$150,000 not paid prior closing, the Escrow Agent is to hold in Escrow
10,000,000 of the post-reverse split shares out of the shares to be delivered to
TK





3

______

3

______

   Initials

Initials




--------------------------------------------------------------------------------

Holdings, with such Escrowed shares to be released to TK Holdings upon full
payment of any remaining part of the $500,000 cash portion of this transaction
to the Escrow Agent for further distribution to ARGY creditors as per Exhibit 2.
A Note shall be issued by Treaty to the Escrow Account in the amount of $428,930
or whatever the portion of the $500,000 consideration that has not been paid at
time of the closing.

Immediately prior, and as a part of the Closing of this merger transaction, ARGY
management will cancel the $449,392 “Debt Available for Payment to Management”
that remains on the books of ARGY in return for the divestiture of the any
remaining business operations of ARGY to the departing management.







ARTICLE II

EFFECT ON CAPITAL STOCK; SURRENDER OF CERTIFICATES AND PAYMENT

2.1

Effect on Capital Stock. At the Effective Time, by virtue of the Merger,
pursuant to this Agreement, upon the closing of the merger, the 369,501,136
share held by holders of ARGY common stock immediately prior to the closing will
be reverse split on a 8.032633:1 ratio (the “Reverse Split Ratio”) to 46,000,000
shares,  with the shareholders of Treaty to be issued 414,000,000 shares of
common stock upon the closing (with 397,440,000 of such shares to be issued to
TK Holdings; and 16,560,000 of such shares to be issued to Osprey Partners’s
designee, Michael A. Mulshine), constituting 90% of the issued and outstanding
common stock of ARGY.  (see Exhibit 1 attached hereto).  

The shares of ARGY common stock to be received by the Treaty shareholders will
be subject to the rights and restrictions of Rule 144, and thus will not become
eligible for resale for at least six (6) months after the Closing.  




(a)

Each share of Company Common Stock held in Company's treasury shares immediately
prior to the Effective Time shall not represent the right to receive any Merger
consideration, and each such share shall be canceled and retired and shall cease
to exist, and no cash, securities or other property shall be payable in respect
thereof;

(b)

Each Company Stockholder (after aggregating the fractional shares of ARGY Common
Stock that would otherwise be received by such holder) shall be entitled only to
the number of shares of ARGY Common Stock to which such Company Stockholder is
entitled by virtue of Section 2.1





4

______

4

______

   Initials

Initials




--------------------------------------------------------------------------------

rounded down to the nearest whole number.  No fractional shares of ARGY Common
Stock shall be issued in connection with the Merger.

(c)

Unless the value of the fractional share of ARGY Common Stock which otherwise
would have been issued by virtue of the Merger to a Company Stockholder exceeds
an aggregate cash amount of One Dollar ($1.00), determined as provided below,
such Company Stockholder shall not be entitled to receive a cash payment in lieu
of a fractional share of ARGY Common Stock. In the event that the value of the
fractional share of ARGY Common Stock to be issued by virtue of the Merger to a
Company Stockholder exceeds One Dollar ($1.00), any such Company Stockholder
entitled to receive a fractional share of ARGY Common Stock will be entitled to
receive a cash payment in lieu of such fractional share in an amount determined
by ARGY to be equal to such fraction multiplied by the arithmetic mean of the
closing prices of ARGY Common Stock on the OTCBB, or whatever market they may be
trading on, over the twenty (20) trading days ending three (3) trading days
prior to the Closing.

(d)

If between the date of this Agreement and the Effective Time, there shall be any
stock dividend, subdivision, reclassification, recapitalization, split,
combination or exchange of shares or any similar event with respect to Company
Common Stock or ARGY Common Stock, the reverse split ratio and the merger
consideration and any other amounts payable pursuant to this Agreement shall be
correspondingly adjusted to the extent appropriate to reflect such stock
dividend, subdivision, reclassification, recapitalization, split, combination or
exchange of shares or similar event.

2.2

Exchange of Company Shares, Cash and Surrender of Stock Certificates.

(a)

Following the execution hereof, ARGY shall enter into an agreement with
Computershare Trust Company, Inc., its transfer agent, or such other escrow
agent (the “Escrow Agent”), that may be designated by ARGY and is reasonably
satisfactory to Company.  Upon Company's receipt of Company Stockholder
Approval, ARGY shall deposit, or shall cause to be deposited, with the Escrow
Agent, for the benefit of Company Stockholders, certificates representing the
shares of ARGY Common Stock issuable pursuant to Section 2.1 in respect of
Company Shares.  In the event that any amount is payable to any Company
Stockholders pursuant to Section 2.1, ARGY shall also deposit with the Escrow
Agent cash in an amount sufficient to make the payments in lieu of fractional
shares pursuant to Section 2.1(c). Treaty shall also put on deposit with the
Escrow Agent prior to the Closing any funds that are to be distributed at the
time of the Closing to the departing management and/or certain creditors listed
in Exhibit 2 attached hereto.  The certificates, together with any cash for
payout at the Closing and in dividends or distributions with





5

______

5

______

   Initials

Initials




--------------------------------------------------------------------------------

respect thereto and any cash made available in lieu of fractional shares, are
hereinafter referred to as the "EXCHANGE FUND".

(b)

All shares of Treaty shall be delivered to the Escrow Agent prior to the
Closing, such that the certificates representing Treaty Shares ("CERTIFICATES")
are in possession of the Escrow Agent for use in exchanging Company Shares for
the Merger Consideration payable in respect of such Company Shares.  Upon
surrender to the Escrow Agent of a Certificate for cancellation, together with
such letter of transmittal, duly executed and completed in accordance with the
instructions thereto, and such other documents as may be reasonably required
pursuant to such instructions, the holder of such Company Shares shall be
entitled to receive in exchange therefore that number of whole shares of ARGY
Common Stock to which the holder thereof is entitled pursuant to Section 2.1, as
detailed in Exhibit 1 hereto and payment in lieu of fractional shares which such
holder is entitled to receive pursuant to Section 2.1(c) in the event that the
fractional shares of ARGY Common Stock to be issued by virtue of the Merger to
Company Stockholders exceeds an aggregate cash amount of One Dollar ($1.00) and
any dividends or distributions payable pursuant to Section 2.1 and the
Certificate so surrendered forthwith shall be canceled.

(c)

All shares of ARGY Common Stock issued in accordance with the terms hereof,
including any cash paid in respect thereof pursuant to Section 2.1(c), upon
surrender of the Certificates in accordance with the terms of this Article II
shall be deemed to have been paid in full satisfaction of all rights pertaining
to Company Shares theretofore represented by Certificates.  At the close of
business at 5:00 pm on the day immediately preceding the Effective Time, the
stock transfer books of Company shall be closed and there shall be no further
registration of transfers of Company Shares thereafter on the records of
Company.  From and after the Effective Time, Company Stockholders shall cease to
have any rights with respect to Company Shares outstanding immediately prior to
the Effective Time, except as otherwise provided in this Agreement or by Law.
 On or after the Effective Time, any Certificates presented to the Escrow Agent
or ARGY for any reason shall be canceled and exchanged for the Merger
Consideration provided for in Section 2.1.

(d)

Any portion of the Exchange Fund that remains undistributed to Company
Stockholders for six (6) months after the Effective Time shall be redelivered to
ARGY, and any Company Stockholders who have not theretofore complied with this
Article II shall thereafter look only to ARGY for the Merger Consideration to
which they are entitled pursuant to Section 2.1.  





6

______

6

______

   Initials

Initials




--------------------------------------------------------------------------------

(e)

Notwithstanding anything to the contrary contained herein, and in particular
Sections 2.1 and this Section 2.2, ARGY shall be bound by and fulfill any
contractual obligations to any limited number of shareholders of Company who may
by virtue of a contract between the Company and such shareholder be entitled to
a different (larger or smaller) number of shares of ARGY Common Stock than that
prescribed by Section 2.1.  ARGY shall give special instructions to the Escrow
Agent with respect to such shareholders and shall adjust the number of shares
(up or down) to be received by all other shareholders of the Company on a pro
rata basis.

(f)

Notwithstanding anything to the contrary contained herein, each Person entitled
to receive shares of ARGY Company Stock under this Section 2.2 shall receive
them on the condition and subject to the requirement of Rule 144.  

2.3

Distributions with Respect to Unexchanged Company Shares. Notwithstanding any
other provisions of this Agreement, no dividends or other distributions on
shares of ARGY Common Stock shall be paid with respect to any Company Share
until such Company Share is surrendered for exchange as provided herein.  No
Company Stockholder shall be entitled, until the surrender of such Certificate,
to vote the shares of ARGY Common Stock which such holder shall have the right
to receive pursuant to this Article II.

2.4

No Further Ownership Rights in Company Common Stock. The payment of the relevant
portion of the Merger Consideration in respect of each Company Share (and any
amounts payable pursuant to Sections 2.1 shall be deemed to have been issued
(and paid) in full satisfaction of all rights pertaining to each such Company
Share, and there shall be no further registration of transfers on the stock
transfer books of the Surviving Corporation of Company Shares which were
outstanding immediately prior to the Effective Time. If, after the Effective
Time, Certificates are presented for transfer to the Surviving Corporation, they
shall be canceled and exchanged for certificates representing shares of ARGY
Common Stock in accordance with the procedures set forth in this Article II.

2.5

Lost, Stolen or Destroyed Certificates. If any Certificate shall have been lost,
stolen or destroyed, upon the making of an affidavit of that fact by the Person
claiming such Certificate to be lost, stolen or destroyed, and, if required by
the Surviving Corporation or the Escrow Agent, the posting by such Person of a
bond, in such reasonable amount as the Surviving Corporation or Escrow Agent may
direct, as indemnity against any claim that may be made against it with respect
to such Certificate and the payment of any fee charged by the Escrow Agent for
such service, the Escrow Agent will issue in exchange for such lost, stolen or
destroyed Certificate the number of shares of ARGY Common Stock (and cash, if
any) to which the holder thereof is entitled pursuant to Sections 2.1 and 2.2.





7

______

7

______

   Initials

Initials




--------------------------------------------------------------------------------

2.6

Dissenters' Rights.

(a)

Notwithstanding anything in this Agreement to the contrary, any shares of
Company Common Stock held by any Company Stockholder who shall have demanded and
not lost or withdrawn, or who shall be eligible to demand, appraisal rights with
respect to such shares of Company Common Stock in the manner provided in the NCL
("DISSENTING SHARES") shall not represent the right to receive any portion of
the Merger Consideration. If any Company Stockholder shall fail to perfect or
shall effectively withdraw or lose his right to appraisal and payment under the
NCL, as the case may be, each share of Company Common Stock held by such Company
Stockholder shall thereupon, in accordance with and subject to the provisions
set forth in this Article II, represent the right to receive its portion of the
Merger Consideration.

(b)

Both Company and ARGY, as the case may be, shall give one another prompt notice
of any demands for appraisal received by Company or ARGY, withdrawals of such
demands and any other communications received by Company or ARGY in connection
with any demands for appraisal.  Company may voluntarily make any payment with
respect to any such demands.  Company shall have the right to control all
negotiations and proceedings with respect to demands for appraisal, including
the right to settle any such demands.

2.7

Company Stock Options. At the Effective Time, each Company Stock Option
outstanding shall, by virtue of the Merger and without any further action on the
part of Company or the holder thereof, be assumed by ARGY (each, a "REPLACEMENT
OPTION").  To the extent that they replace options which qualify as "incentive
stock options," each Replacement Option will be intended to qualify as an
"incentive stock option" under the Code (although ARGY makes no representation
and warranty whatsoever that such options will so qualify).  Each Replacement
Option shall be subject to the same terms and conditions as the applicable
Company Stock Option it replaced, except that, provided the relevant Company
Stock Option does not otherwise provide, (a) each such Replacement Option shall
be exercisable for, and represent the right to acquire, that whole number of
shares of ARGY Common Stock (rounded down to the nearest whole share) equal to
the number of shares of Company Common Stock subject to such Company Stock
Option divided by the Reverse Split Ratio, and (b) the exercise price per share
of ARGY Common Stock shall be an amount equal to the exercise price per share of
the shares of Company Common Stock subject to such Company Stock Option in
effect immediately prior to the Effective Time multiplied by the Reverse Split
Ratio (the exercise price per share, as so determined, being rounded up to the
nearest full cent).  ARGY shall reserve for issuance a sufficient number of
shares of ARGY Common Stock for delivery upon exercise of the Replacement
Options granted in accordance with this Section





8

______

8

______

   Initials

Initials




--------------------------------------------------------------------------------

2.7. "COMPANY STOCK OPTION" means an option to purchase shares of Company Common
Stock.

2.8

Company Warrants. At the Effective Time, each outstanding warrant to purchase
shares of Company Common Stock (each, a "COMPANY WARRANT") shall, to the extent
that such Company Warrant does not expire in accordance with its terms upon
consummation of the Merger, be converted into a warrant to acquire, on the same
terms and conditions as were applicable under such Company Warrant, provided the
relevant Company Warrant does not otherwise provide, that number of shares of
ARGY Common Stock (rounded down to the nearest whole share) equal to the number
of shares of Company Common Stock subject to such Company Warrant divided by the
Reverse Split Ratio (such new warrant, the "REPLACEMENT WARRANT"), at an
exercise price per share (rounded up to the nearest whole cent) equal to (y) the
exercise price per share of Company Common Stock subject to such Company Warrant
multiplied by (z) the Reverse Split Ratio. Any restriction on exercise of any
Company Warrant shall continue in full force and effect and the term,
exercisability, schedule and other provisions of such Company Warrant shall
continue in full force and effect. At or prior to the Effective Time, Company
shall take all reasonable action, if any, necessary with respect to each Company
Warrant to permit the replacement of such Company Warrant by ARGY pursuant to
this Section 2.8 and to ensure that holders of Company Warrants have no rights
with respect thereto greater than those specifically provided herein.




2.9

Company Exchangeable Shares. At the Effective Time, each outstanding
exchangeable share issuable pursuant to certain outstanding warrants that are
included in a consulting agreement between Treaty and Osprey Partners
(“Osprey”), which would become exchangeable for Company Common Stock post-Merger
(each, a "COMPANY EXCHANGEABLE SHARE").  Osprey was granted common stock
purchase warrants (“Warrants”) entitling Osprey to purchase up to 0.5% of the
number of shares of its common stock that are issued and outstanding immediately
following the Closing of the merger (estimated at 2,300,000 shares), at an
exercise price of $0.10 per share, at any time up to the seventh anniversary of
the date of the Closing.  




The shares underlying these Warrants shall have “piggy back” rights on the next
registration statement to be filed with the SEC by the Company.  These Warrants
shall vest monthly at the rate of 1/12th of the total number of Warrants per
month, with the first 1/12th warrants to vest on the Closing.  




ARTICLE III

REPRESENTATIONS AND WARRANTIES OF COMPANY





9

______

9

______

   Initials

Initials




--------------------------------------------------------------------------------

The Company represents and warrants to ARGY that the statements contained in
this Article III are true and correct.

3.1

Organization and Good Standing. Company is a corporation duly organized, validly
existing and in good standing under the Laws of the jurisdiction of its
incorporation, has all requisite power to own, lease and operate its properties
and to carry on its business as now being conducted, and is duly qualified to do
business and is in good standing as a foreign corporation in each jurisdiction
in which it owns or leases property or conducts any business so as to require
such qualification.

(a)

Company has all necessary corporate power and authority to enter into this
Agreement, and subject in the case of the consummation of the Merger to Company
Stockholder Approval, to perform its obligations. The execution by Company of
this Agreement has been duly authorized by all necessary corporate action on the
part of Company, subject in the case of the consummation of the Merger to
Company Stockholder Approval. The only stockholder approval required for the
adoption of this Agreement is the delivery to Company of written consents in
favor of adoption of this Agreement from the holders of a majority of the
outstanding shares of Common Stock (the "COMPANY STOCKHOLDER APPROVAL"). This
Agreement has been duly executed and delivered by Company and, assuming Company
Stockholder Approval and due authorization, execution by ARGY constitutes the
valid and binding obligation of Company, enforceable against it in accordance
with its terms, except as such enforceability may be limited by (i) bankruptcy,
insolvency, reorganization, moratorium or other similar Laws affecting or
relating to creditors' rights generally, and (ii) the availability of injunctive
relief and other equitable remedies.

(b)

The Board of Directors of Company has, by the unanimous vote of all directors
then in office, (i) approved this Agreement and the transactions contemplated
hereby, (ii) determined that the Merger is advisable and in the best interests
of Company Stockholders and (iii) resolved to recommend that Company
Stockholders adopt this Agreement and directed that this Agreement be submitted
to Company Stockholders for adoption. Such resolutions have not been rescinded
and are in full force and effect.

3.2

Financial Statements.

(a)

True and complete copies of Company's audited consolidated financial statements
consisting of the consolidated balance sheet of Company as at December 31 in
each of the years 2006 and 2007 and the related statements of income and
retained earnings, stockholders' equity and cash flow, for the years then ended
(the "AUDITED FINANCIAL





10

______

10

______

   Initials

Initials




--------------------------------------------------------------------------------

STATEMENTS"), are understood to be in preparation, such that they will be
completed and ready for filing as part of an 8-K filing with the SEC as required
by regulations on such matters.  The unaudited Financial Statements for the
years ended December 31, 2006 and 2007 will be provided as a part of the
Company’s Disclosure Schedule.

(b)

The Financial Statements are true, complete and correct and have been prepared
in accordance with United States generally accepted accounting principles
("GAAP") applied on a consistent basis throughout the periods involved, subject,
in the case of any Interim Financial Statements, to normal year-end adjustments
(the effect of which will not be materially adverse) and the absence of notes
(that, if presented, would not differ materially from those to be presented in
the Audited Financial Statements). The Financial Statements are based on the
books and records of Company, and fairly present the financial condition of
Company as of the respective dates they were prepared and the results of the
operations of Company for the periods indicated. The consolidated balance sheet
of Company as of December 31, 2007 is referred to herein as the "BALANCE SHEET"
and the date thereof as the "BALANCE SHEET DATE". Company maintains a standard
system of accounting established and administered in accordance with GAAP.







3.3

Compliance with Law.

(a)

Company has complied with each, and is not in violation of, any applicable Law
to which Company or any of its business, operations, assets or properties is or
has been subject, except where failure to do so would not have a Material
Adverse Effect on Company.

(b)

No event has occurred and no circumstances exist that (with or without the
passage of time or the giving of notice) may result in a violation of, conflict
with or failure on the part of Company to comply with, any Law.  Company has not
received notice regarding any such violation of, conflict with, or failure to
comply with, any Law.

3.4

Brokers or Finders. Company shall indemnify and hold harmless ARGY and the
officers, directors, and consultants of ARGY from any obligations or liabilities
to any person or entity engaged by or to whom the Company is liable for
brokerage and/or finders fees for services rendered in connection with the
Merger contemplated by this Agreement.








11

______

11

______

   Initials

Initials




--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF ARGY

ARGY represents and warrants to Company that the statements contained in this
Article IV are true and correct.

4.1

Organization and Good Standing. ARGY is duly organized, validly existing and in
good standing under the Laws of its jurisdiction of formation. ARGY is duly
qualified, licensed or admitted to do business and is in good standing in each
jurisdiction in which the ownership, use or leasing of its assets and
properties, or the conduct or nature of its business, makes such qualification,
licensing or admission necessary, except for such failures to be so qualified,
licensed or admitted and in good standing which, individually or in the
aggregate, could not be reasonably expected to have a Material Adverse Effect on
ARGY.

4.2

Capitalization.

(a)

The authorized capital stock of ARGY consists solely of (a) 500,000,000 shares
of Common Stock, par value $0.001 per share, (b) 50,000,000 shares of Class A
Convertible Preferred Stock, par value $0.001 per share, whose terms and
conditions may be expressly determined by resolution of the company's board of
directors. Designated as Class A Convertible Preferred Stock, these shares of
preferred stock are issuable in various series and may or may not be convertible
to common stock, in accordance with the terms of the specific issued series.
 The board of directors has the authority to fix by resolution all other rights.
As of November 11, 2008: 369,501,136 shares of ARGY Common Stock were issued and
outstanding, and no shares of ARGY Class A Convertible Preferred Stock were
issued and outstanding. All of the issued and outstanding shares of ARGY Common
Stock have been duly authorized and are validly issued, fully paid,
nonassessable and free of any preemptive rights with respect thereto.  As of
December 8, 2008 there were 2,130,000 “pre-reverse split” shares of ARGY Common
Stock reserved for issuance pursuant to the exercise of outstanding stock
options, and 3,112,000 “pre-reverse split” shares of ARGY Common Stock reserved
for issuance pursuant to the exercise of outstanding common stock purchase
warrants.

(b)

All outstanding ARGY stock options and warrants have been duly authorized and
validly issued and were issued in substantial compliance with all applicable
federal, state and foreign securities Laws. All shares of ARGY Common Stock
subject to issuance upon exercise, conversion and/or exchange of ARGY stock
options and warrants, upon issuance in accordance with the terms and conditions
specified in the instruments pursuant to which they are issuable, will be duly
authorized, validly issued, fully paid and nonassessable.





12

______

12

______

   Initials

Initials




--------------------------------------------------------------------------------

(c)

No ARGY stock option or warrants will by its terms require an adjustment in
connection with the Merger, except as contemplated by this Agreement. Neither
the consummation of the transactions contemplated by this Agreement, nor any
action taken or to be taken by Company in connection with such transactions,
will result in (i) any acceleration of exercisability or vesting or lapse of
restrictions (including any right to acceleration of vesting or lapse of
restrictions that is contingent upon the occurrence of a subsequent event) in
favor of any holder of ARGY stock options or warrants, (ii) any additional
benefits for any holder of ARGY stock options or warrants, or (iii) the
inability of ARGY after the Closing to exercise any right or benefit held by
ARGY prior to the Closing with respect to any ARGY stock options or warrants.

(d)

There are no obligations, contingent or otherwise, of ARGY to repurchase,
redeem, or otherwise acquire any of its securities. There are no declared or
accrued unpaid dividends with respect to ARGY's securities.

(e)

ARGY does not have outstanding or authorized any stock appreciation, phantom
stock, profit participation or similar rights.

4.3

No Conflicts; Authorizations.

(a)

The execution and delivery of this Agreement by ARGY will not, and the
performance by ARGY of its obligations hereunder and the consummation by ARGY of
the transaction contemplated hereby will not, (i) violate the provisions of any
of the Charter Documents of ARGY, (ii) violate or conflict with, or constitute a
default, an event of default or an event creating rights of acceleration,
termination, cancellation, imposition of additional obligations or loss of
rights, or require a consent to assignment, under any contract to which ARGY is
a party, of which ARGY is a beneficiary or by which ARGY may be bound, which
would not reasonably be expected, individually or in the aggregate, materially
to impair or delay the ability of ARGY to perform its obligations under this
Agreement and consummate the Merger.

(b)

No Authorization or Order of, registration, declaration or filing with, or
notice to any Governmental Entity, state or other jurisdiction is required by or
with respect to ARGY in connection with the execution and delivery of this
Agreement and the consummation of the Merger, except for (i) the filing of the
Certificate of Merger with the Secretary of State of Nevada, (ii) such filings
as may be required under the Securities Exchange Act of 1934, as amended, and
the rules of the OTCBB, and (iii) such filings as may be required under state
securities or "Blue Sky" laws.

4.4

SEC Filings; Financial Statements.





13

______

13

______

   Initials

Initials




--------------------------------------------------------------------------------

(a)

ARGY has made available to Company, via “EDGAR” public access to all forms,
reports and documents required to be filed by it with the SEC since December 31,
2005 (collectively, the "ARGY SEC REPORTS"). ARGY SEC Reports (i) at the time
they were filed complied as to form in all material respects with the applicable
requirements of the Securities Act or the Exchange Act, as the case may be, and
(ii) did not at the time they were filed (or if amended or superseded by a
filing prior to the date of this Agreement, then on the date of such filing)
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

(b)

The consolidated financial statements (including, in each case, any related
notes) contained in ARGY SEC Reports complied as to form in all material
respects with the applicable rules and regulations of the SEC with respect
thereto, were prepared in accordance with GAAP applied on a consistent basis
throughout the periods involved (except as may be indicated in the notes to such
financial statements or, in the case of unaudited statements, as permitted by
the SEC) and fairly presented the consolidated financial position of ARGY as at
the respective dates and the consolidated results of its operations and cash
flows for the periods indicated (subject, in the case of the unaudited financial
statements, to normal year-end recurring adjustments).

(c)

ARGY has no Liabilities except (a) those which are adequately reflected or
reserved against as noted above in the Financial Statements included in the most
recently filed ARGY SEC Report, and (b) those which have been incurred in the
ordinary course of business and consistent with past practice since the last
balance sheet date therein or which are not, individually or in the aggregate,
material in amount.

4.5

Taxes.

(a)

ARGY has duly and timely filed all Tax Returns required to have been filed by or
with respect to ARGY and will duly and timely file all Tax Returns due between
the date hereof and the Closing Date.  Each such Tax Return correctly and
completely reflects all liability for Taxes and all other information required
to be reported thereon.  Any Taxes owed by ARGY (whether or not shown on any Tax
Return) have been timely paid (or, if due between the date hereof and the
Closing Date, will be duly and timely paid). ARGY has adequately provided for,
in its books of account and related records, all liability for all unpaid Taxes,
being current Taxes not yet due and payable.

(b)

ARGY has withheld and timely paid all Taxes required to have been withheld and
paid by it and has complied with all information reporting





14

______

14

______

   Initials

Initials




--------------------------------------------------------------------------------

and backup withholding requirements, including maintenance of required records
with respect thereto.

(c)

ARGY indicates that there are no liens for Taxes (other than current Taxes not
yet due and payable) upon the assets of ARGY.  ARGY has made available to
Company correct and complete copies of all federal income Tax Returns,
examination reports, and statements of deficiencies assessed against or agreed
to by ARGY since December 31, 2005.  Due to a delay in the filing of the ARGY
From 10-K for 2007, its Tax filing for 2007, which was due in June 2007, has yet
to be filed.  There will be no taxes due upon its filing.

(d)

ARGY indicates that, as of the date of this Agreement, no claim has been made by
an authority in a jurisdiction where ARGY does or does not file Tax Returns that
it is or may be subject to taxation by that jurisdiction or that it must file
Tax Returns.

(e)

ARGY has not taken or agreed to take any action (other than actions contemplated
by this Agreement) that would reasonably be expected to prevent the Merger from
constituting a "reorganization" under Section 368 of the Code. ARGY is not aware
of any agreement or plan to which ARGY is a party or other circumstances
relating to ARGY that could reasonably be expected to prevent the Merger from so
qualifying as a "reorganization" under Section 368 of the Code.




4.6

Compliance with Law.

(a)

ARGY has complied with each, and is not in violation of, any applicable Law to
which ARGY or its business, operations, assets or properties are or have been
subject, except where failure to do so would not have a Material Adverse Effect
on ARGY.

(b)

No event has occurred and no circumstances exist that (with or without the
passage of time or the giving of notice) may result in a violation of, conflict
with or failure on the part of ARGY to comply with, any Law.  ARGY has not
received notice regarding any such violation of, conflict with, or failure to
comply with, any Law.

4.7

Authorizations.

(a)

ARGY holds or lawfully uses in the operation of its business all Authorizations
which are necessary for it to conduct its business as currently conducted or as
proposed to be conducted or for the ownership and use of the assets owned or
used by ARGY in the conduct of its





15

______

15

______

   Initials

Initials




--------------------------------------------------------------------------------

business free and clear of all Liens.  Such Authorizations are valid and in full
force and effect and none of such Authorizations will be terminated or impaired
or become terminable as a result of the transactions contemplated by this
Agreement.  

4.8

Transfer of Tangible Assets. Upon or after the Closing of the Agreement, all
assets of ARGY that are, prior to Closing, considered the current operation
business, to include intellectual property rights, shall be divested to the
prior Officers and Directors of ARGY in return for the cancellation of the
$449,392 of “Debt Available to Management”.

4.9

ARGY Facility Lease.  ARGY is operating its pre-Closing business operations and
activities out of its offices in Burlington, Ontario.  As of the Closing, any
remaining lease obligations of ARGY shall pass to the existing pre-Closing
management and directors of ARGY, along with any other remaining monthly
expenses of the pre-Closing business of ARGY that may be ongoing.

4.10

Legal Proceedings. ARGY warrants that there are no actions or proceedings
pending or, to the knowledge of ARGY, threatened against, relating to or
affecting ARGY which;

(a)

could reasonably be expected to result in the issuance of an Order restraining,
enjoining or otherwise prohibiting or making illegal the Merger or otherwise
result in a material diminution of the benefits contemplated by this Agreement
to ARGY or Company or the Surviving Corporation; or

(b)

if determined adversely to ARGY, could reasonably be expected to result in (i)
any injunction or other equitable relief against ARGY or Company or the
Surviving Corporation or (ii) losses by ARGY, Company or the Surviving
Corporation.

4.11

Brokers or Finders. ARGY shall indemnify and hold harmless Company and the
officers and directors of Company from any obligations or liabilities to any
person or entity engaged by or to whom the ARGY is liable for brokerage and/or
finders fees for services rendered in connection with the Merger contemplated by
this Agreement.

4.12

Compliance with Securities Laws. The offering and issuance by ARGY of shares of
ARGY Common Stock, ARGY stock options, ARGY warrants and the issuance of any
shares upon exercise of ARGY stock options or warrants, were made and completed
in substantial compliance with all applicable state, federal and foreign
securities Laws.








16

______

16

______

   Initials

Initials




--------------------------------------------------------------------------------

ARTICLE V

COVENANTS RELATING TO CONDUCT OF BUSINESS

This Article V shall not become effective until this Agreement is no longer
subject to termination as provided for in Section 8.1(a)(i). However,
notwithstanding the preceding sentence, ARGY shall notify Company and Company
shall notify ARGY within two (2) Business Days after either one of them permits,
allows, or otherwise causes to occur any event prohibited by this Article V or
with respect to which any obligation which would otherwise be imposed upon
either one of them by this Article V shall not have been fulfilled or is not
being fulfilled.

5.1

Conduct of Business by Company.

(a)

During the period from the date of this Agreement and continuing until the
earlier of the termination of this Agreement or the Effective Time, Company
shall:

(i)

carry on its business in the usual, regular and ordinary course in a manner
consistent with past practice; and

(ii)

use its reasonable best efforts consistent with past practices and policies to
preserve intact its present business organization, keep available the services
of its present employees and preserve its relationships with customers,
suppliers, distributors, licensors, licensees, and others having business
dealings with it; and

(iii)

use its reasonable best efforts to conduct its business in such a manner that on
the Closing Date the representations and warranties of Company contained in this
Agreement shall be true and correct, as though such representations and
warranties were made on and as of such date, and Company shall use its
reasonable best efforts to cause all of the conditions to the obligations of
ARGY under this Agreement to be satisfied as soon as practicable following the
date hereof.

(b)

During the period from the date of this Agreement and continuing until the
earlier of the termination of this Agreement or the Effective Time, except as
expressly provided in this Agreement, Company shall not, without the prior
written consent of ARGY:

(i)

adopt or propose any amendment to the Charter Documents of Company;





17

______

17

______

   Initials

Initials




--------------------------------------------------------------------------------

(ii) d

declare, set aside or pay any dividend or other distribution (whether in cash,
stock or other property) with respect to any securities;

(iii)

issue or authorize any stock dividends or engage in any subdivision,
reclassification, recapitalization, split, combination or exchange of shares or
any similar event with respect to Company Common Stock or (B) make any change in
any issued and outstanding securities, or redeem, purchase or otherwise acquire
any securities other than the repurchase at cost from employees of shares of
Company Common Stock in connection with the termination of their employment
pursuant to Company's standard form of option/restricted shares agreement or a
cancellation of issued shares at no cost to Company;

(iv)

other than borrowings in the ordinary course of business consistent with past
practice pursuant to credit facilities existing on the date of this Agreement or
the financing of ordinary course trade payables consistent with past practice,
(A) assume, incur or guarantee any Indebtedness, other than endorsements for
collection in the ordinary course of business or (B) modify the terms of any
existing Indebtedness in any material respect;

(v)

other than Permitted Liens and Liens granted pursuant to credit facilities
existing on the date of this Agreement in connection with borrowings permitted
under subparagraph (vii), pledge or permit to become subject to Liens any
properties or assets of Company;

(vi)

other than travel loans or advances in the ordinary course of business
consistent with past practice, make any loans, advances or capital contributions
to, or investments in, any other Person;

(vii)

not cancel any debts or waive any claims or rights of substantial value;

(viii)

other than in the ordinary course of business consistent with past practice, (A)
amend, modify or terminate, or waive, release or assign any rights under any
Company Material Contract, (B) enter into any Contract which, if entered into
prior to the date hereof, would have been material to the Company;

(ix)

acquire, or agree to acquire, from any Person any assets, operations, business
or securities or engage in, or agree to engage in, any merger, consolidation or
other business combination with any Person, that would have a material impact on
the Company, or





18

______

18

______

   Initials

Initials




--------------------------------------------------------------------------------

(B) acquisitions of inventory and other tangible assets in the ordinary course
of business consistent with past practice;

(x)

amend any Company Stock Option, Company Warrant or Other Company Purchase Right
or authorize cash payments in exchange for any of the foregoing;

(xi)

make any filings or registrations, with any Governmental Entity, except routine
filings and registrations made in the ordinary course of business;

(xii)

take any actions outside the ordinary course of business;

(xiii)

other than as required by GAAP (as advised by its regular independent accounts),
make any changes in its accounting methods, principles or practices;

(xiv)

make any Tax election, change its method of Tax accounting or settle any claim
relating to Taxes;

(xv)

take any action or omit to do any act within its reasonable control which action
or omission which is reasonably likely to result in any of the conditions to the
Merger not being satisfied, except as may be required by applicable Law; or

(xvi)

agree, whether in writing or otherwise, to do any of the foregoing.

5.2

Conduct of Business by ARGY.

(a)

During the period from the date of this Agreement and continuing until the
earlier of the termination of this Agreement or the Effective Time, ARGY shall:

(i)

carry on its business in the usual, regular and ordinary course in a manner
consistent with past practice;

(ii)

use its reasonable best efforts consistent with past practices and policies to
preserve intact its present business organization, keep available the services
of its present employees and preserve its relationships with customers,
suppliers, distributors, licensors, licensees, and others having business
dealings with; and

(iii)

use its reasonable best efforts to conduct its business in such a manner that on
the Closing Date the representations and warranties of ARGY contained in this
Agreement shall be true and correct, as though such representations and
warranties were made on and as of





19

______

19

______

   Initials

Initials




--------------------------------------------------------------------------------

such date, and ARGY shall use its reasonable best efforts to cause all of the
conditions to the obligations of ARGY under this Agreement to be satisfied as
soon as practicable following the date hereof.

(b)

During the period from the date of this Agreement and continuing until the
earlier of the termination of this Agreement or the Effective Time, except as
expressly provided in this Agreement, ARGY shall not, and it shall not, without
the prior written consent of Company:

(i)

adopt or propose any amendment to the Charter Documents of ARGY;

(ii)

declare, set aside or pay any dividend or other distribution (whether in cash,
stock or other property) with respect to any securities;

(iii)

(A) issue any stock dividends except for any spinoff or engage in any
subdivision, reclassification, recapitalization, split, combination or exchange
of shares or any similar event with respect to ARGY Common Stock between the
Closing Date and the Effective Time or (B) make any change in any issued and
outstanding securities, or redeem, purchase or otherwise acquire any securities;

(iv)

not cancel any debts or waive any claims or rights of substantial value;

(v)

make any filings or registrations, with any Governmental Entity, except routine
filings and registrations made in the ordinary course of business;

(vi)

take any actions outside the ordinary course of business;

(vii)

other than as required by GAAP (as advised by its regular independent accounts),
make any changes in its accounting methods, principles or practices;

(viii)

make any Tax election, change its method of Tax accounting or settle any claim
relating to Taxes;

(ix)

take any action or omit to do any act within its reasonable control which action
or omission which is reasonably likely to result in any of the conditions to the
Merger not being satisfied, except as may be required by applicable Law; or





20

______

20

______

   Initials

Initials




--------------------------------------------------------------------------------

(x)

agree, whether in writing or otherwise, to do any of the foregoing.




ARTICLE VI

ADDITIONAL AGREEMENTS

6.1

Action by Written Consent of Majority Shareholders.

(a)

Prior to the execution of this Agreement, ARGY with the assistance of Company,
shall prepare take certain actions by written consent of a majority of its
shareholders, which exists within the management and directors of ARGY, to
authorize (i) ARGY to amend its Articles of Incorporation to add 50,000,000
shares of Class A Convertible Preferred Stock Authorized Stock to its
capitalization structure; to provide for a reverse split of ARGY Common Stock
issued and outstanding by a ratio of 7.2 to 1; authorized name change of ARGY
from Alternate Energy Corp. to Treaty Energy Corp.

6.2

Consent of Company Stockholders.

(a)

Company will indicate its approval of the Merger by a Resolution of its Board of
Directors approval of an Action by Written Consent by the Company’s majority
shareholders.

6.3

Regulatory Approvals.

(a)

While it is believed that there are no regulatory approvals necessary to Close
this Merger, the Company and ARGY shall promptly apply for, and take all actions
that may be determined as necessary to obtain or make, as applicable, all
Authorizations, Orders, declarations and filings with, and notices to, any
Governmental Entity required to be obtained or made by it for the consummation
of the transactions contemplated hereby. Each party shall cooperate with and
promptly furnish information to the other parties necessary in connection with
any requirements that may be imposed upon such other parties in connection with
the consummation of the Merger.

6.3

Public Announcements. If there is an initial press release relating to this
Agreement, it shall be a joint press release the text of which has been agreed
to by each of ARGY and Company.  Thereafter, each of ARGY and Company shall not
issue any press release or otherwise make any public statements with respect to
this Agreement and the Merger without the prior consent of the other parties
(such consent not to be unreasonably withheld or delayed); provided that a party
may, without such consent (but after prior consultation to the extent
practicable in the circumstances), issue such press releases and make such
public statements that it





21

______

21

______

   Initials

Initials




--------------------------------------------------------------------------------

believes are required by applicable Law or the rules of the Over-the-Counter
Bulletin Board (OTCBB). Notwithstanding the foregoing, a party may make public
statements in response to questions from the press, analysts and investors and
make internal announcements to employees, so long as such statements and
announcements are consistent with previous press releases or public statements
made jointly by Company and ARGY.

6.4

Indemnification.

(a)

From and after the Effective Time, the Surviving Corporation shall, to the
fullest extent permitted by applicable Law, indemnify, defend and hold harmless,
and provide advancement of expenses to, each Person who is now, or has been at
any time prior to the date hereof or who becomes prior to the Effective Time, an
officer, director or employee of Company (the Indemnified Parties) against all
losses, claims, damages, costs, expenses, liabilities or judgments or amounts
that are paid in settlement of or in connection with any claim or Action that is
based in whole or in part on, or arises in whole or in part out of, the fact
that such Person is or was a director, officer or employee of Company, and
pertaining to any matter existing or occurring, or any acts or omissions
occurring, at or prior to the Effective Time, whether asserted or claimed prior
to, or at or after, the Effective Time (including matters, acts or omissions
occurring in connection with the approval of this Agreement and the consummation
of the transactions contemplated hereby) to the same extent such Persons are
entitled to be indemnified or have the right to advancement of expenses as of
the date of this Agreement by Company pursuant to the Charter Documents and
indemnification agreements of Company, if any, in existence on the date hereof
with any directors, officers and employees of Company.

(b)

This Section 6.4 is intended to be for the benefit of, and shall be enforceable
by, the Indemnified Parties and their heirs and personal representatives and
shall be binding on the Surviving Corporation and its successors and assigns.

(c)

In the event the Surviving Corporation or any of its successors or assigns (i)
consolidates with or merges into any other Person and shall not be the
continuing or surviving corporation or entity in such consolidation or merger or
(ii) transfers all or substantially all of its properties and assets to any
Person, then, and in each case, proper provision shall be made so that the
successors and assigns of the Surviving Corporation honor the indemnification
obligations set forth in this Section 6.4.

6.5

Tax Free Reorganization. Each of Company and ARGY shall use their reasonable
best efforts to take or cause to be taken any action necessary for the Merger to
qualify as a "reorganization" within the meaning of Section 368(a) of





22

______

22

______

   Initials

Initials




--------------------------------------------------------------------------------

the Code.  Neither Company nor ARGY shall (and following the Effective Time,
ARGY shall cause the Surviving Corporation not to) take any action that would
cause the Merger to fail to qualify as a "reorganization" within the meaning of
Section 368(a) of the Code.  This Agreement is intended to constitute a "plan of
reorganization" within the meaning of Section 1.368-2(g) of the income tax
regulations promulgated under the Code.

6.6

Intentionally Left Blank

6.7

Conveyance Taxes. Each of Company and ARGY shall cooperate in the preparation,
execution and filing of all returns, questionnaires, applications or other
documents regarding any real property transfer or gains, sales, use, transfer,
value added, stock transfer and stamp taxes, any transfer, recording,
registration and other fees or any similar taxes which become payable in
connection with the transactions contemplated by this Agreement that are
required or permitted to be filed on or before the Effective Time.

6.8

Termination Prior to Effective Time. Notwithstanding the receipt of ARGY
Stockholder Approval and Company Stockholder Approval or anything in this
Agreement to the contrary, the Board of Directors of Company may terminate this
Agreement prior to the Effective Time in accordance with NCL.

6.9

Further Assurances. Upon the terms and subject to the conditions hereof, each of
the parties hereto shall execute such documents and other instruments and take
such further actions as may be reasonably required to carry out the provisions
hereof and consummate the Merger and the transactions contemplated by this
Agreement.




ARTICLE VII

CONDITIONS TO MERGER

7.1

Conditions to Each Party's Obligation to Effect the Merger. The obligations of
ARGY and Company to consummate the Merger are subject to the satisfaction on or
prior to the Closing Date of the following conditions:

(a)

Preparation of the Definitive Agreement and other related documents
(collectively, the “Definitive Agreement”) containing covenants, agreements,
representations, warranties, indemnities and conditions customary for a
transaction of this type which shall be mutually agreed upon by the parties and
satisfactory to their legal counsel.  Among other things, the parties understand
and agree that the Definitive Agreement will contain such provisions necessary
to prohibit ARGY from entering into any funding agreements that are convertible
into shares of ARGY at a





23

______

23

______

   Initials

Initials




--------------------------------------------------------------------------------

“floating” conversion rate”.  A floating conversion rate shall be defined as any
conversion rate that does not have a fixed minimum price and converts at a
percentage of the price of ARGY’s common stock; and

(b)

Satisfactory completion by Treaty of a due diligence review of the affairs and
business of ARGY; and

(c)

Execution of the Definitive Agreement by the parties hereto, and the proper
transfer of all of the shares of ARGY common stock being issued to Treaty under
the Definitive Agreement; and

(d)

Execution and delivery by ARGY to Treaty of the Articles Amendment, as filed
with the Secretary of State of Nevada, and all requisite approvals of the Board
of Directors and majority stockholders of ARGY (including, without limitation,
execution of the Definitive Agreements, execution and filing of the Articles of
Amendment, appointment of a new Board of Directors designated by Treaty,
resignation of current officers and directors of ARGY, and the filing of a Form
8-K for the transactions contemplated hereby; and

(e)

ARGY shall provide Treaty with its “Action by Written Consent” by its majority
shareholders approving this merger transaction; and

(f)

There being no order, ruling, judgment or decree in effect, including any
regulatory agency, which would enjoin or prohibit the Stock Purchase; and

(g)

ARGY shall have no liabilities, other than those listed in the Definitive
Agreements and agreed to by Treaty, if any; and

(h)

ARGY shall have no outstanding unresolved SEC issues; and

(i)

ARGY shall have brought all of its 34 Act filings current with the SEC, and have
successfully arranged for the filing of a Form 211 via a cooperation Market
Maker, and have been returned to the OTCBB; and

(j)

ARGY’s current operating business shall be divested to the current Officers and
Directors in return for the cancellation of the $449,392 of Debt Available to
Management; and

(k)  

ARGY’s shares to be issued to Treaty shareholders are delivered at the closing;
and

(l)

ARGY shall warrant that it has no disagreements with its independent auditors or
legal counsel; and

(m)

ARGY believes that it has no remaining liability to Russell Rothman with regard
to the legal matters discussed in its Form 10-KSB, for the period ended December
31, 2007, on file with the SEC; and





24

______

24

______

   Initials

Initials




--------------------------------------------------------------------------------

(n)

ARGY entered into a settlement agreement with InvestorSource Group, LLC that
requires payment of $20,000 to be paid in two payments of $10,000 each by
October 30, 2008 and November 29, 2008, respectively.  The first such payment
was made by advance of $10,000 to ARGY, and the second such payment must be made
by November 29, 2008 out of the $500,000 to be paid by Treaty as a portion of
this Merger transaction.  Additionally, the settlement agreement requires that
the planned restructuring of ARGY be completed with the Merger by December 30,
2008, or the liabilities of ARGY will increase significantly.  (See Settlement
Agreement of October 1, 2008 between ARGY and InvestorSource, LLC.

(o)

No temporary restraining order, preliminary or permanent injunction or other
Order preventing the consummation of the Merger shall be in effect. No Law shall
have been enacted or shall be deemed applicable to the Merger which makes the
consummation of the Merger illegal.




ARTICLE VIII

TERMINATION

8.1

Termination.

(a) This Agreement may be terminated and the Merger abandoned at any time prior
to the Effective Time:

(i)

by either ARGY or Company, without giving any reason therefor; provided that
ARGY and Company may agree to terminate this provision at any time prior to the
Effective Time;

(ii)

by ARGY or Company if:

(A)

the Merger is not consummated on or before January 15, 2009; provided, however,
that the right to terminate this Agreement under this clause (ii)(A) shall not
be available to any party whose breach of a representation, warranty, covenant
or agreement under this Agreement has been the cause of or resulted in the
failure of the Closing to occur on or before such date;

(B)

a Governmental Entity shall have issued an Order or taken any other action, in
any case having the effect of permanently restraining, enjoining or otherwise
prohibiting





25

______

25

______

   Initials

Initials




--------------------------------------------------------------------------------

the Merger, which Order or other action is final and non-appealable;

(iii)

by ARGY if:

(A)

any condition to the obligations of ARGY hereunder becomes incapable of
fulfillment other than as a result of a breach by ARGY of any covenant or
agreement contained in this Agreement, and such condition is not waived by
Company;

(B)

there has been a breach by Company of any representation, warranty, covenant or
agreement contained in this Agreement or if any representation or warranty of
Company shall have become untrue;

(iv)

by Company if:

(A)

any condition to the obligations of Company hereunder becomes incapable of
fulfillment other than as a result of a breach by Company of any covenant or
agreement contained in this Agreement, and such condition is not waived by ARGY;

(B)

there has been a breach by ARGY of any representation, warranty, covenant or
agreement contained in this Agreement or if any representation or warranty of
ARGY shall have become untrue.

8.2

Effect of Termination. In the event of termination of this Agreement as provided
in Article VIII, this Agreement shall immediately become void and there shall be
no liability or obligation on the part of Company or ARGY or their respective
officers, directors, stockholders or affiliates; provided, however, that the
provisions of Section 6.3 (Public Announcements) and Articles X and XI of this
Agreement shall remain in full force and effect and survive any termination of
this Agreement.

8.3

Remedies. Any party terminating this Agreement pursuant to Section 8.1 shall not
have the right to recover any damages sustained by such party as a result of any
breach by the other party of any representation, warranty, covenant or agreement
contained in this Agreement, except in the event of fraud.




ARTICLE IX





26

______

26

______

   Initials

Initials




--------------------------------------------------------------------------------

MISCELLANEOUS

9.1

Notices. Any notice, request, demand, waiver, consent, approval or other
communication which is required or permitted hereunder shall be in writing and
shall be deemed given: (a) on the date established by the sender as having been
delivered personally; (b) on the date delivered by a private courier as
established by the sender by evidence obtained from the courier; (c) on the date
sent by facsimile, with confirmation of transmission, if sent during normal
business hours of the recipient, if not, then on the next Business Day; or (d)
on the fifth day after the date mailed, by certified or registered mail, return
receipt requested, postage prepaid. Such communications, to be valid, must be
addressed as follows:

If to ARGY, to:

Alternate Energy Corp.

3325 North Service Rd., Unit 105

Burlington, Ontario

L7N 3G2

Attn: Blaine Froats

Office: 905-332-3110

Fax: 905-332-2068




If to Company, to:

Treaty Petroleum, Inc.

310 North Willis Street, Suite 212

Abilene, TX  79603

Attn: Ronda Hyatt

Office:325-674-3800

Fax: 325-676-0088




With a required copy to:

Osprey Partners

868 Riverview Dr.

Brielle, NJ  08730

Attn: Michael A. Mulshine

Office: 723-292-0982

Fax: 732-528-9065

or to such other address or to the attention of such Person or Persons as the
recipient party has specified by prior written notice to the sending party (or
in the case of counsel, to such other readily ascertainable business address as
such counsel may hereafter maintain). If more than one method for sending notice
as set forth above is used, the earliest notice date established as set forth
above shall control.

9.2

Survival. The representations and warranties and covenants and agreements in
this Agreement and in any certificate delivered pursuant hereto shall terminate
at the Effective Time, except that the covenants and agreements set forth in
Articles I, II, VI and this Article IX shall survive the Effective Time.





27

______

27

______

   Initials

Initials




--------------------------------------------------------------------------------

9.3

Amendments and Waivers.

(a)

Any provision of this Agreement may be amended or waived if, and only if, such
amendment or waiver is in writing and is signed, in the case of an amendment, by
each party to this Agreement, or in the case of a waiver, by the party against
whom the waiver is to be effective; provided that, after approval of the matters
presented in connection with the Merger by Company Stockholders, no amendment or
waiver shall be made which by Law requires further approval by a majority of
Company Stockholders without such further approval.

(b)

No failure or delay by any party in exercising any right or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege.

(c)

To the maximum extent permitted by Law, (i) no waiver that may be given by a
party shall be applicable except in the specific instance for which it was given
and (ii) no notice to or demand on one party shall be deemed to be a waiver of
any obligation of such party or the right of the party giving such notice or
demand to take further action without notice or demand.

9.4

Fees and Expenses. Except as set forth in this Section 9.4, all fees and
expenses incurred in connection with the Merger, this Agreement and the
transactions contemplated by this Agreement shall be paid by the party incurring
such fees or expenses (unless specifically agreed otherwise), whether or not the
Merger is consummated.

9.5

Successors and Assigns. This Agreement may not be assigned by any party hereto
without the prior written consent of the other parties.  Subject to the
foregoing, all of the terms and provisions of this Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
executors, heirs, personal representatives, successors and assigns.

9.6

Governing Law. This Agreement and the Exhibits and Schedules hereto shall be
governed by and interpreted and enforced in accordance with the Laws of the
State of Nevada, without giving effect to any choice of Law or conflict of Laws
rules or provisions (whether of the State of Nevada or any other jurisdiction)
that would cause the application of the Laws of any jurisdiction other than the
State of Nevada.

9.7

Counterparts. This Agreement may be executed in any number of counterparts, and
any party hereto may execute any such counterpart, each of which when executed
and delivered shall be deemed to be an original and all of which counterparts
taken together shall constitute but one and the same instrument. This Agreement
shall become effective when each party hereto shall have received a





28

______

28

______

   Initials

Initials




--------------------------------------------------------------------------------

counterpart hereof signed by the other parties hereto. The parties agree that
the delivery of this Agreement may be effected by means of an exchange of
facsimile signatures with original copies to follow by mail or courier service.

9.8

Entire Agreement. This Agreement and the documents, instruments and other
agreements specifically referred to herein or delivered pursuant hereto set
forth the entire understanding of the parties hereto with respect to the Merger.
All Exhibits and Schedules referred to herein are intended to be and hereby are
specifically made a part of this Agreement.  Any and all previous agreements and
understandings between or among the parties regarding the subject matter hereof,
whether written or oral, are superseded by this Agreement.

9.9

Captions. All captions contained in this Agreement are for convenience of
reference only, do not form a part of this Agreement and shall not affect in any
way the meaning or interpretation of this Agreement.

9.10

Severability. Any provision of this Agreement which is invalid or unenforceable
in any jurisdiction shall be ineffective to the extent of such invalidity or
unenforceability without invalidating or rendering unenforceable the remaining
provisions hereof, and any such invalidity or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

9.11

Specific Performance. ARGY and Company each agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed by them in accordance with the terms hereof and that each party shall
be entitled to specific performance of the terms hereof, in addition to any
other remedy at Law or equity.










ARTICLE X

DEFINITIONS

10.1

Definitions. When used in this Agreement, the following terms shall have the
meanings assigned to them in this Section 10.1.

"AFFILIATE" means, with respect to any specified Person, any other Person
directly or indirectly controlling, controlled by or under common control with
such specified Person.





29

______

29

______

   Initials

Initials




--------------------------------------------------------------------------------

"AUTHORIZATION" means any authorization, approval, consent, certificate,
license, permit or franchise of or from any Governmental Entity or pursuant to
any Law.

"BUSINESS DAY" means a day other than a Saturday, Sunday or other day on which
banks located in New York City are authorized or required by Law to close.

"CONTRACT" means any agreement, contract, license, lease, commitment,
arrangement or understanding, written or oral, including any sales order and
purchase order.

"GOVERNMENTAL ENTITY" means any entity or body exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to United States federal, state, local, or municipal government, foreign,
international, multinational or other government, including any department,
commission, board, agency, bureau, subdivision, instrumentality, official or
other regulatory, administrative or judicial authority thereof, and any
non-governmental regulatory body to the extent that the rules and regulations or
orders of such body have the force of Law.

"INDEBTEDNESS" means any of the following: (a) any indebtedness for borrowed
money, (b) any obligations evidenced by bonds, debentures, notes or other
similar instruments, (c) any obligations to pay the deferred purchase price of
property or services, except trade accounts payable and other current
Liabilities arising in the ordinary course of business, (d) any obligations as
lessee under capitalized leases, (e) any indebtedness created or arising under
any conditional sale or other title retention agreement with respect to acquired
property, (f) any obligations, contingent or otherwise, under acceptance credit,
letters of credit or similar facilities and (g) any guaranty of any of the
foregoing.

"LAW" means any statute, law (including common law), constitution, treaty,
ordinance, code, order, decree, judgment, rule, regulation and any other binding
requirement or determination of any Governmental Entity.

"ORDER" means any award, injunction, judgment, decree, order, ruling, subpoena
or verdict or other decision entered, issued or rendered by any Governmental
Entity.

"PERSON" means an individual, a corporation, a partnership, a limited liability
company, a trust, an unincorporated association, a Governmental Entity or any
agency, instrumentality or political subdivision of a Governmental Entity, or
any other entity or body.

"$" means United States dollars.





30

______

30

______

   Initials

Initials




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, ARGY and Company have caused this Agreement to be signed by
their respective officers thereunto, duly authorized, all as of the date first
written above.

ALTERNATE ENERGY CORP.

By:     /s/ Blaine Froats

   ---------------------------------------

    Name:  Blaine Froats

    Title: Chairman & Chief Executive Officer




TREATY PETROLEUM, INC.

By:    /s/ Ronda Hyatt

   ---------------------------------------

    Name:  Ronda Hyatt

    Title: President








31

______

31

______

   Initials

Initials




--------------------------------------------------------------------------------







Exhibit 1

 

 

 

 

 

Treaty - ARGY Merger

 

Exhibit 1 (12-8-08).xls

 

 

 

Stock Structure - Pre-Merger

Issued

Authorized

   Preferred Stock

0

50,000,000

   Common Stock

369,501,136

500,000,000

   Common Stock - After Reverse Split

46,000,000

500,000,000

Reverse Split Ratio:

8.032633

 

 

 

 

Stock Structure - Post-Merger

Issued

Authorized

   Preferred Stock

 

50,000,000

   Common Stock

460,000,000

500,000,000

 

 

 

 

 

 

 

 

 

 

 

 

Post-Merger the Common Stock will be held as follows:

Percentage

    ARGY holders prior to merger

46,000,000

10.00%

   Treaty holders post merger

414,000,000

90.00%

 

 

 

 

 

 

Treaty Holders - Post Merger Breakdown

 

   TK Holdings

397,440,000

86.40%

   Osprey Partners

16,560,000

3.60%

 

 

 

Total CS Issued Post-Merger:

460,000,000

100.00%











32

______

32

______

   Initials

Initials




--------------------------------------------------------------------------------




Exhibit 2

 

 

Exhibit 2 - Payment Schedule 1 (12-12-08).xls

 

ARGY-Treaty Merger

 

Updated:

12/17/2008

 

 

 

 

 

 

Payment Schedule

 

 

 

 

 

 

 

 

 

Cash Purchase Amount:

$500,000

Note 2

Note 1

 

Payments by Check or Wire Transfer:

 

$71,070

 

 

Payments to Escrow Acct:

 

$78,930

$350,000

 

 

Amounts

Amounts Paid

Payment

Total

Payees

to be Paid

At Closing

Within 90 days

Paid

Pepper Hamilton

$40,000

$10,000

$30,000

$40,000

Amy Trombley

$7,000

$3,500

$3,500

$7,000

Greenberg Traurig

$10,000

$2,500

$7,500

$10,000

Ridout & Maybee

$6,810

$2,000

$4,810

$6,810

Danziker Hockman

$80,000

$10,000

$70,000

$80,000

Sub Total:

$143,810

 

 

 

 

 

 

 

 

Aman Law Firm Trust - Wired   (Note 3)

$5,070

$5,070

 

$5,070

Newton Collaboration, LLC - Wired (Note 6)

$3,500

$3,500

 

$3,500

Newton Collaboration, LLC

$11,723

$11,723

 

$11,723

M&K CPAS, PLLC - Wired

$10,000

$10,000

 

$10,000

M&K CPAS, PLLC - Wired (Note 4)

$7,500

$7,500

 

$7,500

M&K CPAS, PLLC

$7,500

$7,500

 

$7,500

Investorsource Group, LLC - Checks (Note 5)

$20,000

$20,000

 

$20,000

Arthur DeJoya - Loan

$10,000

$5,000

$5,000

$10,000

deJoya Griffith & Co - Invoice

$14,500

$4,000

$10,500

$14,500

Amex Payment - for Audits - Wired

$25,000

$25,000

 

$25,000

Coral Capital Partners (17.5% of Mngt Pmt)

$35,953

$8,000

$27,953

$35,953

Payments to Management

$205,444

$14,707

$190,737

$205,444

Total:

$500,000

$150,000

$350,000

$500,000

 

 

 

 

 

 

 

 

 

 

    Note 1: Treaty will pay the remaining $350,000 as soon as possible after
Closing.

 

                It is Treaty's intention to forward these funds to Escrow Agent
for

 

                distribution within 30 days of Closing, but no longer than 90
days.

 

 

 

 

 

 

    Note 2: Treaty will wire $35,000 to pay two (2) of ARGY's liabilities on
9/8/08 or as soon

                as possible thereafter, with $10,000 to be wired to McElravy,
Kinchen & Asssociates,

                and $25,000 to ARGY for payment of an American Express Invoice,
covering earlier

                accounting expenses that are past due.  

 

 

 

 

 

 

 

 

    Note 3: ARGY had an old legal matter that was settled by Mediation on
10/1/08. The Aman

                Law Firm is handling the matter.  Funds in the amount of $5,070
were wired by Treaty

                to ARGY to cover this Aman fee. This amount is deducted from the
amount to be paid

                to Management at Closing.  Any additional liabilities that may
be incurred in this matter




33

______

33

______

   Initials

Initials




--------------------------------------------------------------------------------






                will be deducted from amounts to be paid to Management.

 

 

 

 

 

 

 

   Note 4: $7,500 owed to M&K CPAS, PLLC was wired early week of 10/6/08, as
part of agreement

                that they do Q3 10-Q review and file by Nov 14th.  An additional
amount of $7,500 remains

                owed to M&K CPAS, and is to be paid out of the Escrow Account.

 

 

 

 

 

 

   Note 5:  InvestorSource Group, LLC - Settlement Agreement - Paid $10,000 by

 

                Check on Oct 30th, and $10,000 by Check Nov 29th.

 

 

 

 

 

 

 

   Note 6:  $3,500 Retainer wired to Randall Newton CPA for work on Q3. Randall
agreed to wait until

                closing for the remaining $11,723 owed.     

 

 

 













Exhibit 3

 

 

 

 

 

 

 

 

 

 

 

 

 

ARGY - Alternate Energy Corp.

 

 

 

 

 

 

 

 

 

 

 

Stock Options - Outstanding

 

Planned Reverse Split Ratio:

8.032633

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pre-Reverse

Post-Reverse

Pre-Reverse

Post-Reverse

Expiration

Exercise

Name

# of Shares

# of Shares

Exercise Price

Exercise Price

Date

Amount

Jack Wasserman

200,000

24,898

$0.0025

$0.0201

3/9/09

$500.00

Jeff Hayward

600,000

74,695

$0.0025

$0.0201

3/9/09

$1,500.00

Corbee Dutchburn

22,500

2,801

$0.0025

$0.0201

3/9/09

$56.25

Corbee Dutchburn

500,000

62,246

$0.0025

$0.0201

11/28/09

$1,250.00

Sam Dizenzo

500,000

62,246

$0.0025

$0.0201

3/9/09

$1,250.00

Phillip Froats

130,000

16,184

$0.0025

$0.0201

3/9/09

$325.00

Don Froats

50,000

6,225

$0.0025

$0.0201

3/9/09

$125.00

Lesley Witlock

50,000

6,225

$0.0025

$0.0201

3/9/09

$125.00

Suzanne Brydon

55,000

6,847

$0.0025

$0.0201

3/9/09

$137.50

Lyle Goodis

22,500

2,801

$0.0025

$0.0201

3/9/09

$56.25

 

 

 

 

 

 

 

Total:

2,130,000

265,168

 

 

 

$5,325.00

 

 

 

 

 

 

 








34

______

34

______

   Initials

Initials


